UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4022



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTONIO LAMONT JENKINS, a/k/a Tony,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:06-cr-00060-CMC)


Submitted:   November 15, 2007            Decided: November 20, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James H. Babb, HOWLE & BABB, L.L.P., Sumter, South Carolina, for
Appellant.   Reginald I. Lloyd, United States Attorney, Jane B.
Taylor, Assistant United States Attorney, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Antonio Lamont Jenkins was sentenced to 262 months in

prison after pleading guilty to conspiracy to possess with intent

to distribute five kilograms or more of cocaine and fifty grams or

more of cocaine base in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(A),    846   (2000).    On    appeal,   Jenkins   challenges   the

constitutionality of this court’s application of a presumption of

reasonableness to a sentence within an appropriately calculated

Guidelines range, claims that he should not have been categorized

as a career offender because his conviction for failure to stop for

a blue light did not involve a high speed chase and was therefore

not a “crime of violence,” and claims he was incorrectly assigned

a criminal history point for a conviction that was not the result

of a counseled plea.    Finding no error, we affirm.

          Jenkins’ argument that it is unconstitutional for this

court to apply a presumption of reasonableness to a sentence within

an appropriately calculated Guidelines range has been explicitly

rejected by the Supreme Court. See Rita v. United States, 127 S.

Ct. 2456, 2462-69 (2007).     Additionally, this court has held that

a conviction for failure to stop for a blue light is a “violent

felony” under the armed career criminal statute, 18 U.S.C. § 924(e)

(2000), because it “involves conduct that presents a serious

potential risk of physical injury to another,” see United States v.

James, 337 F.3d 387, 391 (4th Cir. 2003).      For the same reason, the


                                    - 2 -
offense is a qualifying felony for career offender purposes.

          Last, because state law at the time of Jenkins’ allegedly

uncounseled plea required he be advised of his right to counsel, a

court document indicated that Jenkins was represented by a public

defender, and the district court explicitly found that Jenkins’

recollection otherwise did not appear accurate, we reject Jenkins’

argument that he was wrongfully assigned a criminal history point

for his prior conviction for possession of a stolen vehicle.

While it is true that a defendant may challenge at sentencing the

validity of a prior conviction on the ground that he was denied

counsel, see Custis v. United States, 511 U.S. 485, 494-95 (1994),

he bears the burden of showing that the prior conviction is

invalid, see United States v. Jones, 977 F.2d 105, 110-11 (4th Cir.

1992).   Jenkins had to overcome the presumption that the state

court informed him of his right to counsel as it was required by

statute and that, if he was not represented, it was because he

waived his right to counsel.    See Parke v. Raley, 506 U.S. 20,

28-34 (1992).   Because Jenkins did not overcome this presumption,

we find the district court did not err in considering the prior

conviction in calculating his criminal history.*

          Accordingly, we affirm the district court’s judgment. We


     *
      Because Jenkins is a career offender, even if it was error
for the district court to assign him a criminal history point for
this conviction, such error would be harmless because, pursuant to
U.S. Sentencing Guidelines Manual § 4B1.1(b) (2005), Jenkins’
criminal history category was VI regardless.

                               - 3 -
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED




                              - 4 -